Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 27, 2017

                                       No. 04-17-00371-CV

   IN THE MATTER OF THE GUARDIANSHIP OF DONNA JEAN HAMMOND, AN
                      INCAPACITATED PERSON,

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 9,688
                           Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
        The appellant’s brief has been filed. Although only substantial compliance with Rule 38
is required, we may order a party to amend, supplement, or redraw a brief if it flagrantly violates
Rule 38. See Tex. R. App. P. 38.9(a). The court has determined that the following briefing
defects described constitute flagrant violations of Rule 38.1:

       -the brief does not identify the parties and counsel, Tex. R. App. P. 38.1(a);
       -the brief does not contain a table of contents, Tex. R. App. P. 38.1(b);
       -the brief does not contain an index of authorities, Tex. R. App. P. 38.1(c);
       -neither the statement of the case nor the statement of facts is supported by references to
       the record, Tex. R. App. P. 38.1(d), (f);
       -the brief does not state concisely all issues or points presented for review, Tex. R. App.
       P. 38.1(f)
       -the brief does not contain a summary of the argument, Tex. R. App. P. 38.1(h);
       -the brief does not include a clear and concise argument for the contentions made, Tex. R.
       App. P. 38.1(i);
       -the argument does not contain appropriate citations to authorities and to the record, Tex.
       R. App. P. 38.1(i);
       -the brief does not include an appendix containing the items specified in Rule 38.1(k),
       Tex. R. App. P. 38.1(k); and
       -the brief does not contain a certificate of service, as required by Rule 9.5,
       acknowledging that appellant served a copy of the document on all parties to the
       proceeding. Tex. R. App. P. 9.5(a),(d),(e).

        We order appellant to file an amended brief by November 13, 2017. If a timely amended
brief that corrects these deficiencies is not filed, we may strike the brief, prohibit appellant from
filing another, and proceed as if appellant had failed to file a brief. See Tex. R. App. P. 38.9(a).
This may include dismissal of this appeal for want of prosecution. Id. R. 38.8(a)(1); Elizondo v.
City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998, no pet.).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court